Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00282-CV

                     IN THE INTEREST OF A.P., D.P., J.P., Children

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 17-1796-CV-A
                        Honorable Jessica Crawford, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED November 21, 2018.


                                              _____________________________
                                              Rebeca C. Martinez, Justice